Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 4 May 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            4 May 1781
                            
                        
                        Maj. Lomagne will represent to your Excellency the present State of Colo. Armands Corps—the distress I was in
                            for Cavalry in Jany last obliged me to employ this Corps on the Lines at Portsmouth,
                            where by the activity of Mon. Lomagne they were extremely servicable, till they were so harrassed that
                            I was under the necessity of with drawing them from Service & sending thanks for your Activity & Military
                            Conduct since you have been under my Command. I am.

                    